DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory [US 2016/0278048] in view of Park [US 2017/0374679].
As claim 1, Nory discloses a method for wireless communication at a user equipment (UE), comprising receiving an uplink grant for an uplink transmission period in a shared radio frequency spectrum band [Fig 7, Ref 720 discloses receiving a UL grant includes UL period in shared band] the uplink grant indicates to transmit a first signal for the uplink transmission period [Fig 7, Ref 720 discloses a UE for receiving an uplink grant for indicating a first signal being transmitted in the uplink transmission period such as transmitting only data, See Fig 5 or data and SRS, See Fig 6, in uplink period]; performing, during a first portion of a temporally first symbol period of the uplink transmission period, a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum Band [Fig 7, Ref 730 disclose UE performing LBT in order to obtain a free channel during a first interval of the first symbol, Fig 6, subframe 1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting reservation signal based on LBT/CCA and the uplink data as disclosed by Park into the teaching of Nory.  The motivation would have been to reduce the cost of base station.
As claim 2, Nory discloses selecting the channel reservation signal comprises: selecting a sounding reference signal (SRS) waveform when the UE is scheduled to transmit a SRS before a physical uplink shared channel (PUSCH) during the uplink transmission period [Par. 0063]. 
As claim 3, Nory discloses selecting the channel reservation signal comprises: selecting a junk sounding reference signal (SRS) waveform when the UE is scheduled to transmit a physical uplink shared channel (PUSCH) but not a sounding reference signal (SRS) during the uplink transmission period, and when a junk SRS interface is active during the temporally first symbol period of the uplink transmission period [Par. 0065 discloses eNB does not request SRS but UE still transmits SRS “read on junk SRS”]. 
As claim 4, Nory discloses selecting the channel reservation signal comprises: selecting a Wi-Fi channel reservation signal when a network access device that transmits the uplink grant does not indicate a selection methodology for selecting the channel reservation signal [Par. 0005 and 0059, no selection SRS, then select reservation signal before selecting SRS for transmitting to Enb]. 
As claim 5, Nory discloses a form of the channel reservation signal is selected based at least in part on an indication in the received uplink grant [Par. 0059-0065, selecting SRS or reservation signal].
As claim 6, Nory discloses the received uplink grant comprises at least one of a current transmission burst index field, a target transmission burst index field, or a PUSCH transmission skipping strategy field [Par. 0021]. 
As claim 7, Nory discloses the received uplink grant comprises at least one of an uplink index field, a hybrid ARQ (HARQ) index field, a reference signal and PUSCH multiplexing indicator field, a resource reuse indicator field, or LBT parameters [Par. 0021, 0026, 0052 and 0095]. 
As claim 8, Nory discloses the shared radio frequency spectrum band is 
one of a radio frequency spectrum band available for Wi-Fi use, a radio frequency spectrum band available for use by different radio access technologies, or a radio frequency spectrum band available for use by multiple MNOs in an equally shared or prioritized manner [Par. 0005]. 
	As claim 9, this claim is rejected with similar ration as claim 1.
	As claim 10, this claim is rejected with similar ration as claim 2.
As claim 11, this claim is rejected with similar ration as claim 3. 
As claim 12, this claim is rejected with similar ration as claim 4.
As claim 13, this claim is rejected with similar ration as claim 5.
	As claim 14, this claim is rejected with similar ration as claim 6.
As claim 15, this claim is rejected with similar ration as claim 7. 
As claim 16, this claim is rejected with similar ration as claim 8.
As claim 17, this claim is rejected with similar ration as claim 1.
	As claim 18, this claim is rejected with similar ration as claim 2.
As claim 19, this claim is rejected with similar ration as claim 3. 
As claim 20, this claim is rejected with similar ration as claim 4.
As claim 21, this claim is rejected with similar ration as claim 5.
	As claim 22, this claim is rejected with similar ration as claim 6.
As claim 23, this claim is rejected with similar ration as claim 7. 
As claim 24, this claim is rejected with similar ration as claim 8.
	As claim 25, this claim is rejected with similar ration as claim 1.
	As claim 26, this claim is rejected with similar ration as claim 2.
As claim 27, this claim is rejected with similar ration as claim 3. 
As claim 28, this claim is rejected with similar ration as claim 4.
As claim 29, this claim is rejected with similar ration as claim 5.
	As claim 30, this claim is rejected with similar ration as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang [US 2017/0238190] discloses a method and system for conveying SRS in system including licensed and unlicensed band.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414